DETAILED ACTION
Claim objections have been withdrawn due to amendments by the Applicant. Claim 32 is allowed.
Claim rejections under 35 USC 103 have been withdrawn due to amendments by the Applicant.  Claims 11-31 are allowed.
Reasons for allowance:  Closest prior art is Kaibach and Gerhard which fail to disclose a sleeve where the wavy shape extends all the way to a rearmost point of the sleeve facing away from the expansion element. It would not be obvious to a person of ordinary skill to modify Kaibach (as modified by Gerhard) to have a wavy shape extending all the way to a rearmost point.  Prior art fails to disclose or teach a sleeve with wavy shape where the axial wave peaks are situated axially at a same circumferential location in front of the expansion tabs.  Prior art fails to disclose an anchor where the outer surface of the bolt will contact the axial wave valleys at the inner radius of the sleeve.
Claims 11-32 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677